DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghaddam et al. (U.S. 2015/0288745 A1).

Claim 7, Moghaddam teaches:
An information notification method (Moghaddam, Fig. 1) for use in an information notification system (Moghaddam, Fig. 1) including a plurality of apparatuses (Moghaddam, Fig. 1: 104-110, Paragraph [0039], Each notification node is a computing device, which is an apparatus.), the plurality of apparatuses including a first device (Moghaddam, Fig. 1: 104, A first notification node A, for example, is ), the information notification method, comprising: 
generating a notification signal including notification information that is to be provided to a user (Moghaddam, Paragraph [0056], The notification nodes, e.g. notification node 104, generates a notification intended for a target user.  The notification includes data identifying the target user, contents of the notification, and a priority of the notification.) who uses the first device (Moghaddam, Paragraph [0066], All of the notification nodes of a target user’s home represent devices that the target user uses.  For example, a tablet computer 342 generates a notification for the target user (see Moghaddam, Paragraph [0070]).); 
causing each of at least one of the plurality of apparatuses to sense whether any person is present and generating a presence-absence signal including person presence-absence information (Moghaddam, Paragraph [0076], Each notification node includes cameras, microphones, and/or other sensors to estimate a target user’s location and additionally utilizes facial and/or vocal recognition techniques to distinguish between a target user and another user.  In the example of Fig. 3C, the notification server acquires information about the second user 322, i.e. the target user, which includes the second user’s location, i.e. person presence-absence information (see Moghaddam, Paragraph [0077]).); 
acquiring the notification information included in the notification signal (Moghaddam, Fig. 2C: 264, Paragraph [0057]) and the person presence-absence information included in the presence-absence signal (Moghaddam, Paragraph [0077], The notification server receives information about the target user, which includes the target user’s location.); and 
determining a presumed position and causing a second device to present the notification information (Moghaddam, Paragraphs [0060-0061], The notification server uses information about the target user’s location and the notification information to select specific nodes for delivering the ), the presumed position being a position of a person presumed based on the person presence-absence information (Moghaddam, Paragraph [0060], The location of the target user is the target user’s presumed position which is determined based on received information related to the target user.), and the second device being one of one or more apparatuses that are capable of presenting the notification information to the person who is in the presumed position among the plurality of apparatuses (Moghaddam, Paragraphs [0060-0061], The notification nodes are ranked based on the nodes determined by the server that best serves the target user and the type of notification.), wherein in the presentation of the notification information, a form of presentation is changed in accordance with presentation setting information that is information about the person who is in the presumed position (Moghaddam, Paragraph [0062], The notification server formats the notification based on information related to the target user and information related to the selected node, i.e. presentation setting information.  For example, if the user is hearing-impaired, the notification server formats the notification to a visual, tactile/haptic, or audible notification having increased volume.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moghaddam et al. (U.S. 2015/0288745 A1).

Claim 1, Moghaddam teaches:
An information notification system (Moghaddam, Fig. 1) comprising: 
a plurality of apparatuses (Moghaddam, Fig. 1: 104-110, Paragraph [0039], Each notification node is a computing device, which is an apparatus.); and 
at least one server (Moghaddam, Fig. 1: 102), 
the plurality of apparatuses including a first device (Moghaddam, Fig. 1: 104, A first notification node A, for example, is a first device.  Example devices include appliances, entertainment systems, and mobile devices (see Moghaddam, Paragraph [0066]).), 
each of at least one of the plurality of apparatuses including a sensor unit (Moghaddam, Paragraph [0067], Each notification node can have various sensors.) that senses whether any person is present and generates a presence-absence signal including person presence-absence information (Moghaddam, Paragraph [0076], Each notification node includes cameras, microphones, and/or other sensors to estimate a target user’s location and additionally utilizes facial and/or vocal recognition techniques to distinguish between a target user and another user.  In the example of Fig. 3C, the notification server acquires information about the second user 322, i.e. the target user, which includes the second user’s location, i.e. person presence-absence information (see Moghaddam, Paragraph [0077]).), 
the at least one server including a first server (Moghaddam, Fig. 1: 102, The notification server 102 is a first server.), 
the first device including: 
 generates a notification signal including notification information that is to be provided to a user (Moghaddam, Paragraph [0056], The notification nodes, e.g. notification node 104, generates a notification intended for a target user.  The notification includes data identifying the target user, contents of the notification, and a priority of the notification.) who uses the first device (Moghaddam, Paragraph [0066], All of the notification nodes of a target user’s home represent devices that the target user uses.  For example, a tablet computer 342 generates a notification for the target user (see Moghaddam, Paragraph [0070]).), 
the first server including: 
the first server acquires the notification information included in the notification signal (Moghaddam, Fig. 2C: 264, Paragraph [0057]) and the person presence-absence information included in the presence-absence signal (Moghaddam, Paragraph [0077], The notification server receives information about the target user, which includes the target user’s location.); and 
the first server determines a presumed position and causes a second device to present the notification information (Moghaddam, Paragraphs [0060-0061], The notification server uses information about the target user’s location and the notification information to select specific nodes for delivering the notification(s).  The selected notification node(s) is/are a second device.), the presumed position being a position of a person presumed based on the person presence-absence information (Moghaddam, Paragraph [0060], The location of the target user is the target user’s presumed position which is determined based on received information related to the target user.), and the second device being one of one or more apparatuses that are capable of presenting the notification information to the person who is in the presumed position among the plurality of apparatuses (Moghaddam, Paragraphs [0060-0061], The notification nodes are ranked based on the nodes determined by the server that best serves the target user and the type of notification.), and the first server changing a form of presentation in accordance with presentation setting information that is information about the person who is in the presumed position (Moghaddam, Paragraph [0062], The notification server formats the notification based on information related to the target user and information related to the selected node, i.e. presentation setting information.  For example, if the user is hearing-impaired, the notification server formats the notification to a visual, tactile/haptic, or audible notification having increased volume.).
Moghaddam does not explicitly teach:
A generator that generates, an information acquirer that acquires, and a presentation controller.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the notification nodes and the notification servers, respectively, into separate components/modules, i.e. a generator of the notification node and an information acquirer and presentation controller of the notification server.  Moghaddam teaches that the notification nodes and the notification servers may be implemented as a computer system 500 having a plurality of modules and drivers stored on a computer-readable medium directed to the processes and features (see Moghaddam, Paragraph [0088]).  Thus, such a modification would not change the principal operation of the invention, as a whole, and would yield predictable results.

Claim 2, Moghaddam further teaches:
The presentation setting information includes the person presence-absence information (Moghaddam, Paragraph [0070], In the example of Fig. 3A, the tablet computer 342 has a notification to present to the target user, however, the tablet computer 342 can determine that the target user is not located at the tablet computer 342 (see Moghaddam, Paragraph [0076]).  Thus, it would have been obvious to one of ordinary skill in the art for the notification server to include data indicating that the target user is not present at the tablet computer 342, i.e. person presence-absence information, when ).

Claim 3, Moghaddam further teaches:
The second device includes a display that displays a notification image corresponding to the notification information (Moghaddam, Paragraph [0066], Examples of notification nodes that may display notifications from other notification nodes, i.e. a second device, include a TV, computer, or smart appliance having a display.).

Claim 5, Moghaddam further teaches:
The second device includes a sound ejector that ejects a notification sound corresponding to the notification information (Moghaddam, Paragraph [0041], The notification nodes may additionally or alternatively provide audible notifications.).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moghaddam et al. (U.S. 2015/0288745 A1) in view of Topalli (U.S. 2017/0265028 A1).

Claim 4, Moghaddam does not specifically teach:
The presentation setting information includes a distance from the presumed position to the second device, and when the distance from the presumed position to the second device is less than a predetermined threshold value, the presentation controller increases an amount of information to be displayed in the notification image from an amount of information to be displayed when the distance is greater than or equal to the predetermined threshold value.
Topalli teaches:
When the distance between the user and information processing apparatus is less than a predetermined threshold value, the display is controlled to perform the notification mechanism (Topalli, Paragraph [0045], When the user is not within the threshold distance, i.e. when the distance is greater than or equal to the predetermined threshold value, the display does not perform the notification mechanism.  Thus, when the user is within the threshold distance, the display performs the notification mechanism, which effectively increases the amount of information to be displayed.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Moghaddam by integrating the teaching of an information processing apparatus as taught by Topalli.
The motivation would be to reduce power consumption by only activating the notification mechanism when the user is within a threshold distance (see Topalli, Paragraph [0045]).

Claim 6, Moghaddam does not specifically teach:
The presentation setting information includes a distance from the presumed position to the second device, and when the distance from the presumed position to the second device is less than a predetermined threshold value, the presentation controller reduces a volume level of the notification sound from a volume level used when the distance is greater than or equal to the predetermined threshold value.
Topalli teaches:
When the distance between the user and information processing apparatus is less than a predetermined distance, the information processing apparatus control circuitry reduces the volume of the speaker (Topalli, Paragraph [0045], When the user is within a predetermined distance from the information processing apparatus, the volume of the speaker is reduced to a level that is less than the volume of the speaker when the user was not within the predetermined distance, i.e. when the distance was greater than or equal to the predetermined threshold value.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Moghaddam by integrating the teaching of an information processing apparatus as taught by Topalli.
The motivation would be to reduce power consumption and also reduces annoyance with respect to the surroundings (see Topalli, Paragraph [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinoshita et al. (U.S. 2015/0094825 A1) discloses a system including a master controlling section that controls a plurality of communicating sections connected to the network to provide notifications of other communicating sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683